[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-12340                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar             FEBRUARY 10, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                 Agency No. A-095-223-045


ARTAN HULEJ,
MARJANE HULEJ,
a.k.a. Majane Hulej,

lllllllllllllllllllll                                                      Petitioners,

                                             versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (February 10, 2011)

Before TJOFLAT, MARCUS and KRAVITCH , Circuit Judges.

PER CURIAM:
       The Board of Immigration Appeals (“BIA”) denied petitioners’ application

for asylum and ordered their removal to Albania.1 Petitioners now seek review of

that decision in this court.2 Their brief presents one issue for review: whether

substantial evidence supports the BIA’s finding that the testimony petitioner Artan

Hulej gave before the Immigration Judge (“IJ”) in support of petitioners’ asylum

application was not credible.

       We review the BIA’s decision as the decision of the agency “except to the

extent it expressly adopts the IJ’s opinion.” Chen v. U.S. Att’y Gen., 463 F.3d

1228, 1230 (11th Cir. 2006). “Insofar as the Board adopts the IJ’s reasoning, we

review the IJ’s decision as well.” Al Najjar v. U.S. Att’y Gen., 257 F.3d 1262,

1284 (11th Cir. 2001). Here, the BIA’s affirmance of the IJ’s denial of asylum

rests solely on the IJ’s adverse credibility finding. As such, we limit our review to

that finding. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

       A credibility finding is a finding of fact reviewed under the substantial



       1
         Petitioners, natives and citizens of Albania, entered the United States using false
passports and visas in October 2001. Petitioner Artan Hulej is the lead petitioner for Marjane
Hulej,
       2
          The BIA denied petitioners withholding of removal and protection under the U. N.
Convention Against Torture as well as their application for asylum. In their brief to this court,
they only challenge the asylum decision. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005) (explaining that a petitioner abandons an issue by failing to offer argument
on that issue).

                                                2
evidence test; hence, we will reverse such finding “only if the evidence compels a

reasonable fact finder to find otherwise.” Id. at 1230-31 (quotation omitted).

Under this highly deferential standard of review, we may not reweigh the evidence

and must draw all reasonable inferences in favor of the agency’s finding. Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005).

      To establish eligibility for asylum, an alien bears the burden of showing

with “credible, direct, and specific evidence” that he is a “refugee” within the

meaning of the INA. Id. at 1286-87 (citation omitted). The alien may meet this

burden by showing either (1) past persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion; or (2) a

well-founded fear of future persecution on account of one of the above protected

grounds. Id. at 1286; 8 C.F.R. § 208.13(b).

      The agency’s denial of asylum can rest “solely [on] an adverse credibility

determination, especially if the alien fails to produce corroborating evidence.”

Chen, 463 F.3d at 1231. However, if the alien produces corroborating evidence,

the IJ must consider it. Forgue, 401 F.3d at 1287. The IJ must state “specific,

cogent reasons” for an adverse credibility finding, and the burden is then shifted to

the alien to show that those reasons are not supported by substantial evidence. Id.

Substantial evidence supports an adverse credibility finding where the alien failed

                                          3
to mention details of his involvement with a political party in his asylum

application and interview, raised these details for the first time at his merits

hearing, and failed to produce corroborating evidence. Id. at 1287-88. We have

affirmed an adverse credibility determination that was based on the agency’s

finding that the alien’s testimony conflicted with prior answers given in an

affidavit, interrogatories, and other evidence. Dailide v. U.S. Att’y Gen., 387 F.3d

1335, 1343 (11th Cir. 2004).

      Here, substantial evidence supports the agency’s finding that the testimony

of Artan Hulej was not credible, and petitioners have not shown that the record

compels a contrary conclusion. During his credible fear interview with an asylum

officer, he stated, in response to the question whether he belonged to a political

group, that he “liked the Democratic party, but . . . was not a member.” He denied

he had been harmed in Albania. He came to the United States because, as he put

it, “farming . . . could hardly keep us alive.” He chose the United States for refuge

because he had “a chance to come here with the [fraudulent] documents.” Asked

whether anyone in Albania had harmed or threatened him, he answered, “No.”

      In his testimony before the IJ, Hulej told a different story. He was a

member of the Democratic Party, having joined it in 1993 at age 13, and he

participated “in every meeting.” His political activity in the Party escalated until,

                                           4
in his early twenties, he became “a leader of the youth forum . . . a member of the

council . . . and . . . a representative for the Democratic Party during the election of

[2001].” His candidate won the election on July 15, 2001, and his party is now in

power in Albania.

      The material inconsistences between Hulej’s credible fear interview and his

testimony before the IJ were numerous. His contradictory statements about

Democratic Party membership and activity are mere examples. The documentary

evidence petitioner presented did nothing to enhance Hulej’s credibility.

Accordingly, suffice it to say that the evidence supporting the agency’s adverse

credibility finding was substantial.

      PETITION DENIED.




                                           5